Citation Nr: 0931786	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left patellofemoral syndrome, currently 
rated as 10 percent disabling.

2.  Entitlement to service connection for residuals of the 
Epstein-Barr virus (EBV).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to March 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in April 2004 
and July 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The April 2004 
rating decision granted service connection for left 
patellofemoral syndrome, assigning an initial 10 percent 
evaluation, effective from March 18, 2003.  The July 2006 
rating decision denied entitlement to service connection for 
residuals of the EBV.  The Veteran appealed those decisions 
to BVA, and the case was referred to the Board for appellate 
review. 

A video conference hearing was held in March 2009, with the 
Veteran sitting at the Lincoln RO, and the undersigned, 
sitting in Washington, DC.  A transcript of the testimony is 
in the claims file.  The Board received additional evidence 
from the appellant subsequent to the hearing.  Through her 
representative, she submitted a waiver of initial RO review 
of the new evidence.  The evidence will therefore be 
considered in this decision. 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  Left patellofemoral syndrome is not manifest by flexion 
limited to 30 degrees, extension limited to 15 degrees, or 
impairment of the tibia and fibula with moderate knee 
disability.

2.  The competent medical evidence of record does not show 
that the Veteran has a diagnosis of any current, chronic 
residuals of the EBV.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for the Veteran's left patellofemoral syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2008).

2.  Residuals of the EBV were not incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the Veteran's service connection claim, the 
Board finds that the VCAA duty was satisfied by a letter sent 
to the Veteran in May 2006.  The letter addressed all 
required notice elements, including the relevant rating 
criteria and effective date provisions, and was sent prior to 
the initial unfavorable decision by the AOJ.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

With regard to the Veteran's initial rating claim, as was 
noted above, this appeal arises from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection for her left knee disorder.  The United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the Veteran's claim for 
service connection was ultimately granted, the Board also 
finds that VA does not run afoul of the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
VA treatment records.  Additionally, the Veteran was afforded 
VA examinations in August 2003 and November 2007 for her 
claims.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA opinions obtained in this case are more than 
adequate, as they are predicated on a full reading of the 
Veteran's claims file.  They considers all of the pertinent 
evidence of record, to include the Veteran's service 
treatment records, VAMC treatment records, and the statements 
of the Veteran, and provide a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The Board, therefore, finds that the VCAA 
duty to assist has also been satisfied. 


LAW AND ANALYSIS

I.  Initial Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a Veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage and the functional loss with respect to all 
of these elements.  In evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  Pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are relevant considerations for 
determination of joint disabilities.  38 C.F.R. § 4.45. 
Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable 
rating for the joint. 38 C.F.R. § 4.59.

In this case, the Veteran's left patellofemoral syndrome is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under that 
diagnostic code, impairment of the tibia and fibula with 
slight knee or ankle disability warrants a 10 percent rating.  
A 20 percent disability evaluation is warranted for moderate 
disability, and a 30 percent evaluation is warranted for 
marked disability.

Under Diagnostic Code 5256, a 30 percent disability 
evaluation is assigned for ankylosis of the knee, favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is assigned for slight recurrent subluxation or 
lateral instability.  A 20 percent disability evaluation is 
contemplated when such impairment is moderate.  A 30 percent 
disability evaluation is contemplated when such impairment is 
severe.

Under Diagnostic Code 5258, a 20 percent disability 
evaluation is assigned for dislocated semilunar cartilage, 
with frequent episodes of "locking" pain, and effusion into 
the joint.

Pursuant to 38 C.F.R. § 4.71a, Plate II, normal flexion of 
the knee for VA rating purposes is 140 degrees.  Normal 
extension of the knee for VA rating purposes is zero degrees.

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees.  A 30 percent disability evaluation 
is warranted when flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is contemplated for extension limited to 10 
degrees.  A 20 percent disability evaluation is warranted 
when extension is limited to 15 degrees.  A 30 percent 
disability evaluation is warranted when extension is limited 
to 20 degrees.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial rating in excess of 10 
percent for her service-connected patellofemoral syndrome.  
In this regard, the Veteran has not been shown to have 
flexion limited to 30 degrees, extension limited to 15 
degrees, or impairment of the tibia and fibula with moderate 
knee or ankle disability.

The Veteran was afforded a VA examination in November 2007.  
At that examination, the Veteran reported pain on a daily 
basis and using a knee brace.  There was no evidence of 
arthritis or deformity of the left knee.  The Veteran 
reported that she experienced pain, instability, stiffness, 
weakness, episodes of dislocation or subluxation, locking 
episodes and effusion in her left knee.  On physical 
examination, the examiner noted that the Veteran had an 
antalgic gait, but that there was no evidence of abnormal 
weight bearing, no loss of a bone or part of a bone and no 
ankylosis.  The Veteran was noted to have subpatellar 
tenderness with mild dislocation/subluxation.  There were no 
meniscus abnormalities.  Flexion was normal, from 0 to 140 
degrees, active range of motion was from 0 to 90 degrees, and 
passive range of motion was from 0 to 95 degrees.  The 
Veteran reported pain at 20 degrees.  The examiner noted that 
there was no limitation of motion due to pain, fatigue, lack 
of endurance, incoordination or weakness.  Extension was 
normal, to zero degrees.  Her active and passive range of 
motion, with regards to extension, was also to zero degrees.  
Similarly, there was no limitation of extension due to pain, 
fatigue, lack of endurance, incoordination or weakness.  The 
examiner again noted that there were no meniscal 
abnormalities.  Lachman's, McMurray's and laxity tests were 
all negative.  On x-ray, the bones and soft tissues were 
normal.  There was no effusion, fracture or dislocation.  The 
examiner diagnosed tendonitis and subpatellar tenderness, 
consistent with chondromalacia, with a history of recurrent 
patellar subluxations on the left.  

The Veteran was also afforded a VA examination in August 
2003.  At that examination, the Veteran reported significant 
left knee pain and difficulty walking.  She described the 
pain as sharp, located primarily on the tendon, that moved up 
the knee but not beyond the thigh.  The examiner noted that 
there was no swelling, minimal pain to palpation, minimal 
joint line tenderness, no valgus or varus deformity and no 
pain on palpation.  Flexion was to 140 degrees and extension 
was normal.  There was no anterior or posterior drawer sign.  
Her gait was normal.  The examiner diagnosed patellofemoral 
syndrome, stable, with minimal impact on function.  

Thus, the Board finds that the Veteran is not entitled to an 
increased evaluation for her left patellofemoral syndrome.  
As was noted above, she did not exhibit flexion to 30 degrees 
or extension to 15 degrees at any point during the appeal 
period.  Likewise, overall, the Board finds that the evidence 
is indicative of mild impairment of the left knee.  

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  In this regard, although the Board does note 
the Veteran's complaints of pain, instability, weakness, and 
locking, the November 2007 VA examiner noted that repetition 
of range of motion revealed no further disability due to 
pain, weakness, fatigue or lack of endurance.  The Board 
finds the examiner's objective findings to be more probative 
than the Veteran's subjective complaints of pain.  Therefore, 
the Board finds that the preponderance of the evidence is 
against an increased evaluation for the Veteran's left knee 
disability pursuant to the above criteria.

The Board has also considered whether a higher rating is 
warranted pursuant to alternate diagnostic codes.  However, 
as was noted above, there is no evidence of any ankylosis, or 
any meniscus (cartilage) abnormalities.  Therefore, a higher 
disability evaluation pursuant to Diagnostic Codes 5256 or 
5258 is not warranted.  In addition, although the November 
2007 VA examiner noted that the Veteran had mild subluxation, 
the Board notes that this is already being compensated in the 
10 percent evaluation assigned pursuant to Diagnostic Code 
5262.

The Board does observe the Veteran's contentions at her March 
2009 personal hearing, that the November 2007 VA examination 
was inadequate because the range of motion testing was not 
performed properly.  However, the November 2007 VA examiner 
indicated that he reviewed the Veteran's claims file, and 
performed a thorough examination of the Veteran, including 
her oral history.  In fact, the examination report reveals 
that the examiner performed range of motion testing using a 
goniometer.  Furthermore, the examiner stated that there was 
no limitation of motion due to pain, fatigue, lack of 
endurance, incoordination or weakness.  Therefore, the Board 
finds that the November 2007 VA examiner reviewed the claims 
file and rendered an opinion that is supported by the 
evidence of record.  Accordingly, the Board finds the 
November 2007 opinion to be adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
left patellofemoral syndrome is so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that her service- 
connected left patellofemoral syndrome has caused frequent 
periods of hospitalization or marked interference with her 
employment.  In this regard, at the November 2007 VA 
examination, the Veteran reported that her left 
patellofemoral syndrome caused her to be assigned different 
duties and increased her absenteeism.  However, she remained 
employed throughout the appeal period.  Thus, the evidence of 
record did not indicate that she had marked interference with 
employment due solely to her service-connected left 
patellofemoral syndrome.  Additionally, the Board finds that 
the rating criteria to evaluate knee disabilities reasonably 
describes the claimant's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

II.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for residuals 
of the EBV.  The Board does observe that in March 2001, the 
Veteran tested positive for EBV Ab VCA, igG, which are 
antibodies indicative of mononucleosis.  However, the 
remainder of her service treatment records are negative for 
any complaints, treatment or diagnosis of EBV or its 
residuals.  In fact, on her January 2003 separation 
examination, as well as on her January 2003 report of medical 
history, no residuals of the EBV were noted, despite the fact 
that both the examiner and the Veteran reported other 
problems.  Therefore, it would appear that the virus resolved 
during service and that the Veteran did not experience any 
residuals during service.  

Moreover, the most probative medical evidence of record does 
not link the Veteran's current complaints of fatigue to the 
EBV that she had during service.  In this regard, the Veteran 
was afforded a VA examination in November 2007.  At that 
examination, the examiner stated that the Veteran's chronic 
fatigue was less likely than not caused by or a result of the 
EBV serology noted in the Veteran's service treatment 
records.  As rationale for this opinion, the examiner 
explained that the Veteran's service treatment records did 
note EBV serology infection, including blood work, but that 
there were no signs of hepatitis, pneumonitis, or bone marrow 
hypoplasia.  The examiner also cited to several articles, 
which, in essence, stated that research did not show a strong 
connection between the EBV and subsequent chronic fatigue.  
The examiner also performed lab work, noting that the Veteran 
had an IgG (which indicates a prior, not current infection 
where the IgM would be positive) for the EBV which was 
positive.  Although the Veteran was seen by her primary care 
physician in January 2007 and May 2006 for chronic fatigue, 
the Veteran did not experience fever or chills, and she did 
not have recurrent sore throats.  The Veteran did not have 
palpable/tender cervical or axillary nodes.  She did not have 
any sleep disturbances or migratory joint pain.  The examiner 
continued that chronic EBV should have pneumonitis, 
hepatitis, marrow hypoplasia, uveitis or EBV antigens or DNA 
in tissue; however, the Veteran did not have these.  
Furthermore, her fatigue was not debilitating and she 
reported that she was still able to go to work despite this 
fatigue.  In addition, the Veteran's lab work was consistent 
with a previous infection, and not a chronic EBV infection.  

However, the Board does observe VAMC treatment notes dated in 
April 2009 and January 2007.  The April 2009 treatment note 
states that the Veteran's chronic fatigue is secondary to the 
Epstein-Barr virus which is service-connected.  The note 
continued that treating the Veteran's sinuses and bipolar 
disorder had not changed her fatigue.  Therefore, it was 
possible and maybe probable that her chronic fatigue was due 
to the history of the Epstein-Barr virus.  However, the 
treating physician stated that she had no way of objectively 
testing for this.  But, clinically, the Veteran had improved 
from the sinuses and bipolar disorder, and her fatigue had 
remained the same.  The January 2007 treatment note states 
that the Veteran's chronic fatigue was secondary to EBV, so 
it was connected, and that fatigue was probably also related 
to some component. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board finds the November 2007 VA 
examination to be of greater probative value than the April 
2009 and January 2007 VAMC treatment notes.  In this regard, 
the November 2007 VA examiner reviewed the Veteran's claims 
file, to include her service treatment records and her VAMC 
treatment records, to include the January 2007 treatment 
note.  In addition to physically examining the Veteran, and 
performing relevant blood work, the examiner also consulted 
medical treatise evidence.  The examiner then rendered an 
opinion accompanied by supporting rationale, relying on and 
citing to the above records and findings.  

On the other hand, there is no indication that the VAMC 
treating physician who penned the January 2007 and April 2009 
VAMC treatment notes reviewed any of the Veteran's records.  
She did not perform any laboratory tests such as blood work.  
Furthermore, her opinion in the April 2009 treatment note 
states that "it is possible and maybe probable" that the 
Veteran's chronic fatigue was due to her history of EBV, and 
also that she had no way of objectively testing for this.  
Indeed, there is a long line of cases where the Court has 
rejected medical opinions as being too speculative.  In 
Stegman v. Derwinski, 3 Vet. App. 228 (1992), the Court held 
that evidence favorable to the veteran's claim that did 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure was 
insufficient to establish service connection.  Similarly, in 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court found 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  A diagnosis 
stating that the veteran appellant was "possibly" suffering 
from schizophrenia was also deemed to be too speculative.  
Morris v. West, 13 Vet. App. 94, 97 (1999).  In view of the 
aforementioned precedent decisions, the Board finds that the 
April 2009 and January 2007 VAMC opinions have limited 
probative value.

The Board does observe that during service, the Veteran was a 
medic, and that her current employment is as a medical 
assistant.  Thus, the Veteran is competent to provide 
evidence that requires medical knowledge because she has the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Nonetheless, the Board finds the November 2007 VA examiner's 
opinion to be more probative than the Veteran's.  As was 
noted above, the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994).

In this regard, although the Veteran testified at her March 
2009 hearing that she believed that her chronic fatigue was 
the result of the EBV she had during service, she did not 
provide any supporting rationale for this opinion, other than 
that her chronic fatigue began after the infection.  On the 
other hand, in addition to examining the Veteran and 
reviewing her claims file, the November 2007 VA examiner 
performed lab work and consulted medical literature.  
Accordingly, the Board finds that the November 2007 VA 
examiner's opinion is supported by the evidence of record and 
peer-reviewed medical literature, and is such, it is a more 
probative medical opinion.

The Board, of course, is not free to reject medical evidence 
on the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).  However, the law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In assessing the credibility and probative 
value of the Veteran's opinion as to the etiology of her 
chronic fatigue, the Board finds that her opinion is of 
little probative value because she did not provide any 
supporting evidence for her opinion.  .

In sum, the Board acknowledges that the Veteran is competent 
to report that she suffers from chronic fatigue.  However, in 
order to establish service connection, there must be 
competent evidence establishing an etiological relationship 
between an injury or event in service and the current 
disability.  After considering all the evidence under the 
laws and regulations set forth above, the Board concludes 
that the Veteran is not entitled to service connection for 
residuals of the EBV because the more probative medical 
evidence does not reveal a nexus between her chronic fatigue 
and her EBV during service.  Absent such a nexus, service 
connection for residuals of the EBV may not be granted.  38 
C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for residuals of the EBV.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
residuals of the EBV is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).


ORDER

Entitlement to an increased disability rating for service-
connected left patellofemoral syndrome, currently rated as 10 
percent disabling is denied.

Entitlement to service connection for residuals of the EBV is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


